Case: 19-50336      Document: 00515347210         Page: 1    Date Filed: 03/17/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-50336                          March 17, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VICTOR MENDOZA,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:10-CR-343-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Victor Mendoza challenges the 36-month sentence of imprisonment
imposed following the revocation of his term of supervised release for his 2011
conviction for possessing with intent to distribute a mixture and substance
containing heroin within 1,000 feet of a school. He contends that the district
court failed to adequately explain its revocation sentence, which exceeded the
range provided in the policy statements of the Sentencing Guidelines.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50336     Document: 00515347210      Page: 2   Date Filed: 03/17/2020


                                  No. 19-50336

      Because this claim of procedural error was not raised in the district
court, we review it only for plain error. See United States v. Kippers, 685 F.3d
491, 497 (5th Cir. 2012). To establish plain error, Mendoza must show a
forfeited error that is clear or obvious and that affects his substantial rights.
See Puckett v. United States, 556 U.S. 129, 135 (2009).          If he makes this
showing, we have the discretion to correct the error but only if it seriously
affects the fairness, integrity, or public reputation of judicial proceedings. Id.
      Mendoza is unable to make such a showing. Specifically, he has not
established that any deficiency in the district court’s explanation affected his
substantial rights, as he has not shown that a more detailed explanation would
have resulted in a different sentence. See United States v. Whitelaw, 580 F.3d
256, 262-63 (5th Cir. 2009). Indeed, Mendoza requested that the district court
impose the 36-month sentence. And the district court followed the Guidelines
in ordering that the sentence run consecutively to any state sentence he was
serving. See U.S.S.G. § 7B1.3(f). Thus, he has not demonstrated that the
district court’s explanation for the sentence was so insufficient as to rise to the
level of reversible plain error. See Puckett, 556 U.S. at 135.
      AFFIRMED.




                                        2